 1   Joseph Martin McGhee
     P.O. Box 91
 2   Flagstaff, AZ 86002
     Tel: (928) 600-0954
 3   mcghee.v.city.of.flagstaff.et.al@gmail.com
 4   Plaintiff, in Pro Per
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8   Joseph Martin McGhee,                                      No. 3:20-cv-08081-GMS
 9                   Plaintiff,                    PLAINTIFF'S AMENDED
                                                   EMERGENCY EX PARTE
10          vs.                                    APPLICATION FOR
                                                   TEMPORARY RESTRAINING
11   The City of Flagstaff; Coral Evans, Sued in ORDER and MOTION FOR
     her Official Capacity as Mayor of the City of PRELIMINARY INJUNCTION
12   Flagstaff; Doug Ducey, Sued in his Official
     Capacity as Governor of the State of Arizona, Assigned to the Hon. G. Murray Snow
13
                     Defendants.
14
15           Plaintiff, Joseph Martin McGhee, pursuant to Fed.R.Civ.P 65(a) and 65(b)(1),
16   hereby applies to this Court ex parte for an Order without notice granting a temporary
17   restraining order against any enforcement of Arizona Executive Order #2020-33, and
18   moves the Court to grant a preliminary injunction against Governor Ducey enjoining any
19   enforcement of this Executive Order or the issuance of any subsequent Executive Order
20   that is substantively the same as Executive Order #2020-33.
21           This application is based upon Plaintiff’s Verified Third Amended Complaint for
22   Declaratory and Injunctive Relief including the Memorandum of Law, the Memorandum
23   of Points and Authorities attached herewith, and the [Proposed] Order, filed with this
24   Amended Motion.
25
26
27
28
                                                           1
     Plaintiff's Amended Ex Parte Application For Temporary Restraining Order and Motion For Preliminary Injunction
                                                  (3:20-cv-08081-GMS)
 1           Plaintiff respectfully requests that the telephonic hearing presently set for May 8,
 2   2020 at 9:30 A.M. not be vacated and instead that this Amended Motion be heard at that
 3   time.
 4           As Plaintiff’s have not yet filed a Response and this Motion is substantially the
 5   same as the previous, no undue burden or prejudice would befall Defendants should the
 6   Court grant this Motion.
 7
     Dated: April 30, 2020
 8                                                              Respectfully Submitted,
 9
                                                                By:      /s/ Joseph M. McGhee
10                                                                       Plaintiff, in Pro Per

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           2
     Plaintiff's Amended Ex Parte Application For Temporary Restraining Order and Motion For Preliminary Injunction
                                                  (3:20-cv-08081-GMS)
 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on this 30th day of April 2020, I caused the foregoing
 3   document to be filed electronically with the Clerk of Court through the CM/ECF System
 4   for filing; and served on counsel of record via the Court’s CM/ECF system. I further
 5   certify that some of the participants in the case are not registered CM/ECF users and that
 6   I have e-mailed the foregoing document to that user this same day and the document will
 7   be mailed the 30th day of April 2020.
 8           Michele Molinario
             Derek R. Graffious
 9           JONES, SKELTON & HOCHULI, P.L.C.
             40 North Central Avenue, Suite 2700
10           Phoenix, Arizona 85004
             Telephone: (602) 263-1700
11           Fax: (602) 200-7831
             mmolinario@jshfirm.com
12           dgraffious@jshfirm.com
13           Attorneys for Defendants City of Flagstaff
             and Mayor Coral Evans
14
             Brett W. Johnson (#021527)
15           Colin P. Ahler (#023879)
             Tracy A. Olson (#034616)
16           SNELL & WILMER L.L.P.
             One Arizona Center
17           400 E. Van Buren, Suite 1900
             Phoenix, Arizona 85004-2202
18           Telephone: 602.382.6000
             Facsimile: 602.382.6070
19           bwjohnson@swlaw.com
             cahler@swlaw.com
20
             Anni L. Foster (#023643)
21           General Counsel
             Office of Arizona Governor Douglas A. Ducey
22           1700 West Washington Street
             Phoenix, Arizona 85007
23           Telephone: 602-542-4331
             afoster@az.gov
24
             Attorneys for Defendant Douglas A. Ducey,
25           Governor of the State of Arizona
26
     /s/ Joseph M. McGhee
27
28
                                                           3
     Plaintiff's Amended Ex Parte Application For Temporary Restraining Order and Motion For Preliminary Injunction
                                                  (3:20-cv-08081-GMS)
